DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Acknowledgement is made of amendment filed on 02/10/2021 in which claims 1 and 7 are currently amended. By this amendment, claims 1-7 are still pending in the application.
Terminal Disclaimer
The terminal disclaimer filed on 02/10/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of USPAT 10,502,795 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Arguments
Applicant’s arguments, see remarks, filed 02/10/2021, with respect to claims 1-7 have been fully considered and are persuasive.  The rejection of claims 1-7 under 35 U.S.C§103 has been withdrawn. 
Allowable Subject Matter
Claims 1-7 are allowed over the prior art of record.
The prior art of record either taken alone or in combination thereof fails to teach or reasonably suggest, in the claimed combination, as
In claim 1: “…a plurality of protection elements each corresponding to each of the battery cells; and a protection circuit connected to the second terminal for discharging an electric current from the protection elements through the second terminal, wherein said protection elements and said protection circuit are not disposed between the cell voltage measurement circuit and the first terminal”.
As in claim 7: “…a plurality of protection elements corresponding to each of the battery cells; and a protection circuit connected to the second terminal for discharging an electric current from the protection elements through the second terminal, wherein said protection elements and said protection circuit are not disposed between the cell voltage measurement circuit and the first terminal”.
Claims 2-6 depend either directly or indirectly from claim 1 and thus are allowed for the same reasons.
Citation of Prior Art
For a list of related prior art references not mentioned above but disclose related apparatus or method, see Form PTO-892.
USPAT 6,157,171 to Smith discloses the general state of the art regarding an integrated circuit for monitoring the voltage of a rechargeable battery.
USPAT 7,969,119 to Odaohhara discloses the general state of the art regarding an overvoltage protection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M'BAYE DIAO whose telephone number is (571)272-6127.  The examiner can normally be reached on M-F; 9:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


M'BAYE DIAO
Primary Examiner
Art Unit 2859



/M BAYE DIAO/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        March 17, 2021